Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 17, 2020

                                     No. 04-19-00437-CV

                                    CITY OF HELOTES,
                                         Appellant

                                              v.

                                      Jean Marie PAGE,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01629
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is hereby
DENIED.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court